COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 THE STATE OF TEXAS,                                             No. 08-13-00072-CR
                                                §
                   Appellant,                                      Appeal from the
                                                §
 v.                                                         409th Judicial District Court
                                                §
 ROCIO ROMERO,                                                of El Paso County, Texas
                                                §
                   Appellee.                                     (TC# 20120D01434)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order, dated February 20, 2013, quashing a portion of the indictment. We therefore reverse the

order and remand the cause for trial, in accordance with the opinion of the Court. This decision

shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge, Sitting by Assignment